Citation Nr: 1821678	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-21 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to a service-connected acquired psychiatric disorder.

2.  Entitlement to service connection for colon polyps, to include as due to asbestos exposure. 

3.  Entitlement to service connection for anemia.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June to September 1977 and on active duty from September 1978 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) from June 2010 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board previously remanded this matter in September 2016.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11Vet. App. 268, 271 (1998).  

In the September 2016 remand, the Board also deferred the adjudication of the issue of entitlement to service connection for headaches until the issue of a psychiatric disorder was adjudicated.  In February 2018, the Board granted service connection for an acquired psychiatric disorder.  As the psychiatric disorder has been adjudicated, the Board may now address the claim for headaches.  


FINDINGS OF FACT

1.  Headaches were caused by a service-connected acquired psychiatric disorder.  

2.  The Veteran was not exposed to asbestos while in service; colon polyps were not shown in service and are not etiologically related to service, to include any injury or event therein.  

3.  Anemia was not shown in service, was not shown to a compensable degree within one year of service; symptoms of anemia were not continuous since service.  Anemia is not etiologically related to service. 


CONCLUSIONS OF LAW

1.  Headaches are proximately due to a service-connected acquired psychiatric disorder.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).  

2.  Colon polyps were not incurred in service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

3.  Anemia was not incurred in service.  38 U.S.C. §§ 1131 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Headaches

The Veteran asserts entitlement to service connection for headaches, which he claims are related to his active duty service.  The record also raised a secondary service connection theory of entitlement. 

With respect to the secondary theory of entitlement, the first element is met as the Veteran has a current diagnosis of headaches from a private examination in April 2016.  Next, the second element is met as the Board granted service connection for an acquired psychiatric disorder, specifically diagnosed as dysthymia, in a February 2018 decision.  Thus, the crux of this issue is the third element - a nexus between the headaches and his service-connected psychiatric disorder.  

In that regard, in the April 2016 private examination, the examiner concluded the Veteran's headaches were at least as likely as not related to the psychiatric disorder.  As a rationale, the examiner cited medical research which found patients with mental health conditions were more likely to develop headaches because pain and mood were regulated by the same part of the brain.  In addition to his opinion, the examiner submitted the cited medical literature.  

As the opinion is based on the Veteran's medical history and statements, as well as on sound medical research, the Board finds it credible and highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

Given that the Veteran has established all three elements of a secondary service-connection claim, service connection for headaches, as secondary to a service-connected acquired psychiatric disability, is warranted and the appeal is granted.

Colon Polyps

The Veteran also asserts his colon polyps are either directly related to service or due to his claimed asbestos exposure. 

At the outset, the Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) sufficient development has been accomplished to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  See M21-1, IV.ii.1.I.3.  

On the first element of in-service exposure, a May 2017 formal finding by VA determined that the Veteran did not have in-service asbestos exposure, as his established MOS's each had a minimal degree of likelihood of exposure, per VA guidelines.  Therefore, in-service exposure to asbestos has not been shown.

Additionally, VA recognizes exposure to asbestos may cause, among other things, tumors and cancers of the gastrointestinal tract and urogenital system.  See M21-1, IV.ii.2.C.2.b; however, colon polyps fall short of meeting those criteria.  Indeed, treatment records from April 2017 indicate that a December 2015 colonoscopy found seven polyps in the colon that were negative for malignancy.  Furthermore, the medical evidence does not show that colon polyps are an asbestos-related illness.  

Based on this information, the Veteran was not exposed to asbestos in service and further discussion of an asbestos-related illness is not warranted.  Even if the Board were to assume exposure to asbestos, benign colon polyps are not included among the diseases recognized as due to asbestosis exposure.  Therefore, medical evidence does not support the claim based on asbestos exposure.

Next, the Board will consider whether colon polyps are due directly to service.  As above, benign colon polyps have been diagnosed.  Therefore, a current disorder is shown.  

While colon polyps have been shown, they are not listed as chronic diseases under 38 C.F.R. §§ 3.307, 3.309(a); therefore, analysis under continuity of symptomatology is not for application.  Further, colon polyps are not one of the enumerated disorders listed as entitled to the one-year presumption, so no further discuss of that theory of entitlement is warranted.  Nonetheless, the Veteran has asserted that colon polyps are direct related to service, will be discussed below.

As noted above, service connection may be granted on a direct basis with (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  

Despite a current diagnosis of colon polyps, they were not shown in service. In that regard, the service treatment records (STRs) are absent for complaints of, injury, or treatment for any disorder affecting the colon.  Indeed, the separation examination showed that the gastrointestinal system was clinically normal.  Further, the Veteran has not asserted he experienced any symptoms regarding his colon while on active duty.  

Colon polyps that were first diagnosed in June 2009; however, as discussed above, there is no evidence of an in-service event, injury or disease in service.  As the evidence does not show an in-service event, injury or disease, it follows that there is no indication that the colon polyps are related to the Veteran's active duty.  

In sum, while the evidence confirms a diagnosis of colon polyps, it does not show that the disorder was incurred in, or is otherwise related to service.  As such, the medical evidence weighs against the claim.

Anemia

As an initial matter, the Veteran has been diagnosed with anemia.  While laboratory findings do not consistently reflect anemia, it appears on the medical Problem List throughout the clinical records.  Therefore, a current disorder has been shown.  

As primary anemia is listed as a chronic disease under 38 C.F.R. §§ 3.307, 3.309(a), analysis under continuity of symptomatology is for application.  Further, primary anemia is one of the enumerated disorders listed as entitled to the one-year presumption.  To that end, while the Veteran has been diagnosed with anemia, the evidence does not show that the disorder developed within one year of discharge from service.  Indeed, the STRs are silent for any complaints or treatment of anemia and he has not asserted the onset of any symptoms indicating anemia while in service or within a year of discharge.  

Additionally, the post-discharge medical evidence shows that the Veteran first sought treatment for anemia in January 2003.  However, when he was further questioned about documentation of anemia, he did not provide additional information.  The first time anemia was diagnosed was during a gastroenterology consultation in June 2009, 13 years after discharge.  As such, presumptive service connection based on the one-year presumption and continuity of symptomatology under 38 C.F.R. § 3.309(a) is not warranted.  

Next, the Board will consider service connection for anemia on a direct basis. As noted above, the medical evidence shows that the Veteran was first diagnosed with anemia in 2009.  Therefore, a diagnosis has been shown.  As such, the analysis must focus on whether an in-service event, injury or disease is present and, if so, whether the current diagnosis is related to the Veteran's service.  

As noted above, the STRs are silent for complaints of, treatment for, or diagnosis of anemia, or any symptoms reasonably attributed to anemia.  Similarly, there is no indication of anemia or anemia-like symptoms in the Veteran's separation examination.  He has not asserted that he experienced the onset of anemia-like symptoms in service.  As such, the evidence does not show an in-service injury or disease.  

Here, while the record has competent evidence of a diagnosis of anemia, it is lacking in evidence of an in-service event or injury as there are no treatment records for anemia while in service, and the Veteran has not asserted the onset of symptoms during service.  Thus, it follows that there is no indication of a connection between anemia and active duty service.   
 
In sum, while the evidence of record confirms that the Veteran has had anemia during the pendency of the claim, it does not show that the disorder was incurred in, or is otherwise related to service.  As such, the medical evidence weighs against the claim.

The Board has considered the Veteran's lay statements that colon polyps and anemia are related to service.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer an opinion as to the etiology of his current disorders due to the medical complexity of the matters involved.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462.   

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the examination report and clinical findings than to his statements.  In light of the above discussion, the preponderance of the lay and medical evidence weighs against the claims for colon polyps and anemia and there is no doubt to be otherwise resolved.  As such, the appeals are denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for headaches as secondary to a service-connected acquired psychiatric disorder is granted.  

Service connection for colon polyps is denied. 

Service connection for anemia is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


